DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-7 in the reply filed on 08/24/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (US 6071204) in view of Medaglia (US 10385958) and further in view of Ketting (US 5829850).
Claim 1; 
Jefferies teaches a drive sprocket 11, comprising: a drive sprocket base of a first material (Col 1, Lines 27-28) having a first hardness (-solid object considered to formed of a material and the exhibit property of hardness); and a plurality of wear inserts 4 of a second material having a second hardness (-solid object considered to formed of a material and the exhibit property of hardness) the plurality of wear inserts extending from an interior of the drive sprocket base 32 to an exterior surface 30/31 of the drive sprocket base, and the drive sprocket base (Col 1, Lines 27-28 – cast iron considered as a carbon composite). Jefferies teaches a sprocket made traditionally of cast iron (Col 1, Lines 27-28) with wear inserts straddling the contact edges of teeth. Jefferies does not teach a plurality of wear inserts of a second material having a second hardness greater than the first hardness, nor does Jefferies teach the sprocket and wear inserts are formed of a cast composite.
Medaglia teaches a plurality of wear inserts of a second material having a second hardness greater than the first hardness. (Fig. 21, Col. 18, Lines 31-46) 
Ketting teaches a sprocket and wear inserts formed of a cast composite. (Col. 10, Lines 15-19)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the hardness provisions of Medaglia with the drive sprocket inserts of Jefferies to allow for improved wear resistance for transmission components. This would provide for the obvious benefit of increased part longevity for a transmission system and therefore reduce maintenance costs. (Medaglia, Col. 1, Lines 18-21) Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively manufacture the drive sprocket of Jefferies, with hardened inserts of Medaglia, by using a method of casting with composite materials as provided by Ketting. This would provide for the benefit of utilizing a material selection and corresponding manufacturing technique that most suitability reduces cost whilst maintaining strength. Therefore, this would provide for the obvious benefit of reduced maintenance costs and improved wear resistance for an assembly and increase the lifecycle of the part. (Col 4, Lines 5-41)
Claim 2;
Jefferies as modified teaches the drive sprocket base (Fig. 2, 11) includes a plurality of teeth 30/31, and wherein one or more of the plurality of wear inserts are located in one or more of the plurality of teeth. (Fig. 1, 4)
Claim 3;
Jefferies as modified teaches one or two wear inserts 4 are located in a surface of a tooth 30/31, and wherein an area of the one or two wear inserts is 50% to 70% of a total area of the surface of the tooth. (Fig. 1, 4)
Although a specific range of 50%-70% is not explicitly indicated by that of the prior art and the reference does not indicate a scale in relation to the figures, a range wherein an area of the one or two wear inserts is 50% to 70% of a total area of the surface of the tooth was deemed obvious in view of the reference. As shown in Figure 1, wear inserts 4 line the anterior and posterior surfaces of the tooth 11 to aid in wear from the linkage 5. Although the description provides no indication that the drawings were drawn to scale with relevant proportions, it is contended that the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. (MPEP 2125) The prior art indicates that inadequate tolerances between that of the sprocket and the linkage would produce adverse effects for the system (Col. 1, Lines 38-50). Similarly, if the sprocket inserts were not of an optimal size in relation to the sprocket tooth and linkage, an undesirable change in tension on the system would occur. If the sprocket insert was formed to be larger than optimal, this would reduce the functionality of the device as indicated in figure 3. Therefore, it is reasoned that only an optimal range would be appropriate and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a range through routine experimentation that falls within 50-70%. (MPEP 2144.05.II)
Claim 4;
Jefferies as modified teaches a wear insert 4 is located in a surface of the drive sprocket base between a first tooth and a second tooth. (Fig. 1, 32)
Claim 5; 
Jefferies as modified teaches wherein the drive sprocket base and the plurality of wear inserts are metallurgically bonded (Ketting, Col. 10, Lines 15-19). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (US 6071204) in view of Medaglia (US 10385958) and in view of Ketting (US 5829850) as applied to claim 1, and in further view of McDonald (US 5573057).
Jefferies teaches the first material includes steel (Col. 1, Lines 26-27). Jefferies does not teach a material of white iron, but indicates a material of cast iron (Col. 1, Lines 26-27).  
Medaglia teaches a plurality of wear inserts of a second material having a second hardness greater than the first hardness. (Fig. 21, Col. 18, Lines 31-46)
Ketting teaches a sprocket and wear inserts formed of a cast composite. (Col. 10, Lines 15-19)
McDonald teaches a material of white iron (Col. 1, Lines 26-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use a material of white iron with wear inserts of Jefferies as modified by Medaglia and Ketting to allow for sprocket inserts that exhibit wear resistant properties which stem from high material hardness. This would provide for the obvious benefit of reduced wear on critical transmission components and extend the lifecycle of the assembly. (Col. 1, Lines 26-29).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (US 6071204) in view of Medaglia (US 10385958) and in view of Ketting (US 5829850) as applied to claim 1, and in further view of Meyer (US 20120156520).
Jefferies teaches the first material includes steel (Col. 1, Lines 26-27). Jefferies does not teach a ratio of the second hardness to the first hardness is between 1.1:1 and 1.5:1. 
Medaglia teaches a plurality of wear inserts of a second material having a second hardness greater than the first hardness. (Fig. 21, Col. 18, Lines 31-46)
Ketting teaches a sprocket and wear inserts formed of a cast composite. (Col. 10, Lines 15-19)
Meyer teaches a ratio of the second hardness to the first hardness is between 1.1:1 and 1.5:1. (¶0028; Fig 3 & 5 - Section ‘a’ divided by Section ‘c’ is between 1.1 and 1.5) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the hardness provisions of Meyer with the metallic inserts of Jefferies as modified by Medaglia and Ketting to improve metallurgic homogeneity with the bonded sprocket. Such an addition would provide for an insert with improved hardness compared to that of a sprocket without risk of damage to the sprocket itself, and therefore increase the useful life of the assembly and negate risks of catastrophic failure. (¶0004, Lines 11-27)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of wear devices for endless track vehicles are cited on the PTO-892 for reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        
/JACOB B MEYER/Primary Examiner, Art Unit 3618